 

Exhibit 10.1

 

 

ALLIANT TECHSYSTEMS INC.

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

 

Amended and Restated as of December 12, 2005

 

Section 1. Introduction

 

1.1 The Plan; Effective Date; Duration.  This Alliant Techsystems Inc. Amended
and Restated Non-Employee Director Restricted Stock Plan (the “Plan”), shall be
effective as of December 12, 2005.  No award shall be made under the Plan after
the expiration of 10 years from August 6, 1996, the original effective date of
the Plan.

 

1.2 Purpose.  The purpose of the Plan is to provide each non-employee member
(“Director”) of the Board of Directors (the “Board”) of Alliant Techsystems Inc.
(the “Corporation”) with awards of shares of common stock, par value $.01 per
share (“Stock”), of the Corporation, subject to the restrictions and other
provisions of the Plan.  It is intended that the Plan will (a) permit Directors
to increase their stock ownership and proprietary interest in the Corporation
and their identification with the interests of the Corporation’s stockholders
(“Stockholders”), (b) provide a means of compensating Directors that will help
attract qualified candidates to serve as Directors, and (c) induce incumbent
Directors to continue to serve if the Board desires that they remain on the
Board.

 

1.3 Shares of Stock Available Under the Plan.

 

(a) Subject to any adjustments made pursuant to Section 1.3(c), the aggregate
number of shares of Stock that may be issued under the Plan shall be 168,750,
taking into account the effect of the stock splits in the form of stock
dividends that were paid on November 10, 2000, September 7, 2001, and June 10,
2002.

 

(b) Shares of Stock awarded under the Plan may be (i) authorized but unissued
shares of Stock, (ii) previously issued shares of Stock reacquired by the
Corporation, including shares purchased in the open market (collectively,
“Treasury Shares”), or (iii) a combination thereof.

 

(c) Appropriate and equitable adjustment shall be made in the number of shares
of Stock available under the Plan and covered by Plan awards in the event of any
recapitalization, reorganization, merger, consolidation, spin-off, combination,
repurchase, exchange of shares or other securities of the Corporation, stock
split, reverse stock split, stock dividend, extraordinary dividend, liquidation,
dissolution, or other similar corporate transaction or event affecting the
Corporation.

 

--------------------------------------------------------------------------------


 

Section 2. Restricted Stock Awards

 

2.1 Award Dates.

 

(a) As of the date of each annual meeting of Stockholders (“Annual Meeting”),
commencing with the 1996 Annual Meeting and terminating December 31, 2001, each
Director elected or reelected to the Board at such Annual Meeting shall be
awarded 600 shares of restricted Stock (“Restricted Stock”).  Commencing January
1, 2002 and terminating March 31, 2003, as of the date of each Annual Meeting,
each Director elected or reelected to the Board at such Annual Meeting shall be
awarded 750 shares of Restricted Stock.  Commencing April 1, 2003, as of the
date of each Annual Meeting, each Director elected or reelected to the Board at
such Annual Meeting shall be awarded shares of Restricted Stock with a market
value of $55,000.00 as determined by the closing market price of Stock on the
date of such Annual Meeting.

 

(b) A Director who is elected to the Board on a date other than the date of an
Annual Meeting shall be awarded shares of Restricted Stock as of such date of
election with a market value of $55,000.00 as determined by the closing market
price of the Stock on the date of such election.

 

(c) A Director may elect, in writing, on or prior to any date as of which the
Director is entitled to receive a Restricted Stock award to waive the Director’s
right to receive the award. Any such waiver shall apply to all future Restricted
Stock awards the Director would otherwise be entitled to receive, and shall
remain in effect until such time as the Director elects, in writing, to revoke
such waiver. Any such revocation shall be effective with respect to Restricted
Stock awards the Director is entitled to receive as of dates subsequent to the
date of the revocation.

 

2.2 Issuance of Stock.  As promptly as practical after the date as of which an
award is made, the Corporation shall issue a certificate (“Certificate”),
registered in the name of each Director receiving an award, representing the
number of shares of Restricted Stock covered by the Director’s award.

 

2.3 Rights of Holders of Restricted Stock.  Upon issuance of a Certificate, the
Director in whose name the Certificate is registered shall, subject to the
provisions of the Plan, have all of the rights of a Stockholder with respect to
the shares of Restricted Stock represented by the Certificate, including the
right to vote the shares and receive cash dividends and other cash distributions
thereon.

 

2.4 Restricted Period.  Restricted Stock shall be subject to the restrictions
set forth in Sections 2.5 and 2.7 of the Plan and the other provisions of the
Plan for a period (the “Restricted Period”) commencing on the date as of which
the Restricted Stock is awarded (the “Award Date”) and ending on the earlier of:

 

(a)                                  the third anniversary of the Award Date
with respect to an award of Restricted Stock to a Director; or

 

2

--------------------------------------------------------------------------------


 

(b)                                 the first to occur of the following:

 

(i)

the retirement of the Director from the Board in compliance with the Board’s
retirement policy as then in effect;

 

(ii)

the termination of the Director’s service on the Board as a result of the
Director’s not being nominated for reelection by the Board, but not as a result
of the Director’s declining to serve again;

 

(iii)

the termination of the Director’s service on the Board because the Director,
although nominated for reelection by the Board, is not reelected by the
Stockholders;

 

(iv)

the termination of the Director’s service on the Board because of (A) the
Director’s resignation at the request of the Nominating Committee of the Board,
(B) the Director’s removal by action of the Stockholders, or (C) the sale,
merger or consolidation of, or a similar extraordinary transaction involving,
the Corporation; or

 

(v)

the termination of the  Director’s service on the Board because of disability or
death.

 

2.5 Forfeiture of Restricted Stock.  As of the date (“Termination Date”) a
Director ceases to be a member of the Board for any reason, the Director shall
forfeit to the Corporation all Restricted Stock awarded to the Director for
which the Restricted Period has not ended as of or prior to the Termination
Date.

 

2.6 Release of Restricted Stock.  Restricted Stock shall be released to the
Director, free and clear of all restrictions and other provisions of the Plan,
on the first business day immediately following the last day of the Restricted
Period with respect to such Restricted Stock, unless the Director has made a
deferral election pursuant to Appendix A to the Plan.

 

2.7 Restrictions.  Restricted Stock shall be subject to the following
restrictions during the Restricted Period:

 

(a) The Restricted Stock shall be subject to forfeiture to the Corporation as
provided in Section 2.5 of the Plan.

 

(b) The Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, and neither the right to receive
Restricted Stock nor any interest under the Plan may be assigned by a Director,
and any attempted assignment shall be void.

 

(c) Each Certificate representing shares of Restricted Stock shall be held by
the Corporation and shall, at the option of the Corporation, bear an appropriate
restrictive legend and be subject to appropriate “stop transfer” orders.  The
Director shall deliver to the Corporation a stock power endorsed in blank to the
Corporation.

 

3

--------------------------------------------------------------------------------


 

(d) Any additional Stock or other securities or property (other than cash) that
may be issued with respect to Restricted Stock as a result of any stock
dividend, stock split, business combination or other event, shall be subject to
the restrictions and other provisions of the Plan.

 

(e) The issuance of any Restricted Stock award shall be subject to and
contingent upon (i) completion of any registration or qualification of the Stock
under any federal or state law or governmental rule or regulation that the
Corporation, in its sole discretion, determines to be necessary or advisable;
(ii) the execution by the Director and delivery to the Corporation of (A) any
agreement reasonably required by the Corporation, and (B) the stock power
referred to in Section 2.7(c); and (iii) the payment by the Director to the
Corporation of the par value of the Restricted Stock, except to the extent that
Treasury Shares are issued in connection with the award.

 

Section 3. General Provisions

 

3.1 Administration.  The Plan shall be administered by a committee (the
“Committee”) that shall be the Nominating and Governance Committee of the Board
or such other committee of Directors as may be designated by the Board. The
Committee shall have full power, discretion and authority to interpret and
administer the Plan, except that the Committee shall have no power to (a)
determine the eligibility for awards of Restricted Stock or the number of shares
of Restricted Stock to be awarded or the timing or value of awards of Restricted
Stock to be awarded to any Director, or (b) take any action specifically
delegated to the Board under the Plan. The Committee’s interpretations and
actions shall, except as otherwise determined by the Board, be final, conclusive
and binding upon all persons for all purposes.

 

3.2 No Retention Rights.  Neither the establishment of the Plan nor the awarding
of Restricted Stock to a Director shall be considered to give the Director the
right to be retained on, or nominated for reelection to, the Board, or to any
benefits or awards not specifically provided for by the Plan.

 

3.3 Interests Not Transferable.  Except as to withholding of any tax required
under the laws of the United States or any state or locality, no benefit payable
at any time under the Plan shall be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment, or other legal process, or encumbrance
of any kind.  Any attempt to alienate, sell, transfer, assign, pledge, attach or
otherwise encumber any such benefits whether currently or thereafter payable,
shall be void.  No benefit shall, in any manner, be liable for or subject to the
debts or liabilities of any person entitled to such benefits.  If any person
shall attempt to, or shall alienate, sell, transfer, assign, pledge or otherwise
encumber such person’s benefits under the Plan, or if by reason of such person’s
bankruptcy or any other event, such benefits would devolve upon any other person
or would not be enjoyed by the person entitled thereto under the Plan, then the
Committee, in its discretion, may terminate the interest in any such benefits of
the person entitled thereto under the Plan and hold or apply them to or for the
benefit of such person entitled thereto under the Plan or such person’s spouse,
children or other dependents, or any of them, in such manner as the Committee
may deem proper.

 

4

--------------------------------------------------------------------------------


 

3.4 Amendment and Termination.  The Board may at any time amend or terminate the
Plan; provided that:

 

(a) no amendment or termination shall, without the written consent of a
Director, adversely affect the Director’s rights under outstanding awards of
Restricted Stock; and

 

(b) Stockholder approval of any amendment shall be required if Stockholder
approval is required under applicable law or the listing requirements of any
national securities exchange on which are listed any of the Corporation’s equity
securities.

 

3.5 Severability.  If all or any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of the Plan not declared to
be unlawful or invalid.  Any Section or part thereof so declared to be unlawful
or invalid shall, if possible, be construed in a manner which will give effect
to the terms of such Section or part thereof to the fullest extent possible
while remaining lawful and valid.

 

3.6 Controlling Law.  The law of Delaware, except its law with respect to choice
of law, shall be controlling in all matters relating to the Plan.

 

5

--------------------------------------------------------------------------------


 

Exhibit 10.1

 

APPENDIX A
TO ALLIANT TECHSYSTEMS INC.
AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK PLAN

 

RESTRICTED STOCK DEFERRALS

 

Section 1.                                            Purpose and Effect.

 

(a)                                  This Appendix A to the Alliant Techsystems
Inc. Amended and Restated Non-Employee Director Restricted Stock Plan (the
“Plan”) authorizes the deferral of income that would otherwise be recognized
upon the lapse of restrictions applicable to Restricted Stock awards under the
Plan.

 

(b)                                 In accordance with the rules set forth in
this Appendix A, Directors may elect to forfeit shares of Restricted Stock that
would otherwise vest pursuant to the terms of the Plan and the relevant
Restricted Stock award in exchange for the Corporation’s agreement to pay
deferred compensation in the form of unrestricted shares of Stock (“Restricted
Stock Deferral”).  The Restricted Stock awards that may be subject to deferral
elections authorized by this Appendix A are limited solely to those made under
the Plan.

 

(c)                                  No Restricted Stock or other shares of
Stock are authorized to be issued under this Appendix A other than pursuant to
Section 5(c) of this Appendix A.  Grants and vesting of Restricted Stock awards
are governed by the Plan, as it may be amended from time to time.

 

Section 2.                                            Definitions.  For purposes
of this Appendix A, the terms defined in the Plan shall have the same meanings
when used in this Appendix A.  In addition, the terms listed below shall have
the following meanings:

 

(a)                                  Deferred Stock Unit Account shall mean the
account established for each Director in accordance with Section 5 of this
Appendix A.

 

(b)                                 Stock Unit shall mean each one of the units
credited to a Director’s Deferred Stock Unit Account based on the number of
shares of Restricted Stock forfeited pursuant to Section 4 of this Appendix A or
shares of Stock credited to the Deferred Stock Unit Account pursuant to Section
5(c) of this Appendix A.

 

Section 3.                                            Eligibility.  A person
shall be eligible to make deferrals pursuant to this Appendix A if he or she is
a non-employee member of the Board of Directors of the Corporation who
participates in the Plan.  A person who ceases to be a non-employee member of
the Board of the Corporation shall not be eligible to make deferrals pursuant to
this Appendix A.

 

Section 4.                                            Restricted Stock Deferral.

 

(a)                                  For Restricted Stock with respect to which
the Restricted Period would otherwise end pursuant to Section 2.4 of the Plan
(the “Vesting Date”) before January 1, 2005, at least 12

 

--------------------------------------------------------------------------------


 

complete months prior to the Vesting Date a Director may elect, in accordance
with the procedures set forth in this Section 4 and elsewhere in this Appendix
A, to forfeit all of such shares of Restricted Stock and be credited instead in
the Director’s Deferred Stock Unit Account with a number of Stock Units equal to
the number of shares of Restricted Stock forfeited pursuant to the deferral
election. For Restricted Stock with respect to which the Vesting Date would
otherwise occur between January 1, 2005 and December 31, 2008, a Director may
make such a deferral election on or before March 15, 2005. For Restricted Stock
with respect to which the Vesting Date would otherwise occur in 2009, a Director
may make such a deferral election on or before December 31, 2005. If a Director
is initially elected as a Director prior to the 2006 annual meeting of
stockholders, the Director may make a deferral election within 30 days after the
date of being elected to the Board with respect to the number of shares of
Restricted Stock that would otherwise be granted as of the date of the 2006
annual meeting of stockholders.

 

(b)                                 A deferral election made pursuant to this
Section 4 shall be timely made in writing in accordance with Section 7 of this
Appendix A and shall specify the time of payment in accordance with the rules
for payment under Section 6 of this Appendix A.  Any deferral election made
pursuant to this Section 4 shall be irrevocable and shall apply to 100%, but not
less than 100%, of the shares of Restricted Stock with respect to which the
Restricted Period would otherwise end on the Vesting Date.

 

(c)                                  For an election to defer Restricted Stock
to be valid the deferral election form must (i) be received by the Corporation
(to the attention of the Corporate Secretary) by the time prescribed in
subsection (a) and (ii) provide for the forfeiture of the Restricted Stock which
is the subject of the deferral election and, if applicable, the transfer to and
reacquisition by the Corporation of such Restricted Stock as of the date of
receipt by the Corporation of the election to defer.

 

Section 5.                                            Deferred Stock Unit
Account.  A Deferred Stock Unit Account shall be established and maintained on
behalf of each Director for Restricted Stock deferred pursuant to this Appendix
A, subject to the following rules:

 

(a)                                  For each share of Restricted Stock
deferred, a Stock Unit shall be credited to the Director’s Deferred Stock Unit
Account as of the Vesting Date of the Restricted Stock subject to the deferral
election.

 

(b)                                 On each payment date for any cash dividends
paid on the Corporation’s Stock, the Corporation shall pay to each Director an
amount equal to the cash dividends that would be payable by the Corporation on a
number of shares of Stock equal to the number of Stock Units in the Director’s
Deferred Stock Unit Account as of such payment date.  Such amounts shall be paid
directly to each Director in cash and shall not be eligible for deferral under
this Plan.

 

(c)                                  The number of units credited to the
Director’s Deferred Stock Unit Account shall be appropriately and equitably
adjusted to reflect any change in the outstanding Stock of the Corporation in
the event of any recapitalization, reorganization, merger, consolidation,
spin-off, combination, repurchase, exchange of shares or other securities of the
Corporation, stock split, reverse stock split, stock dividend, extraordinary
dividend, liquidation, dissolution, or other similar corporate transaction or
event affecting the Corporation.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Directors who elect to make a deferral of
Restricted Stock in accordance with this Appendix A will have no rights as
Stockholders of the Corporation with respect to Stock Units credited to their
Deferred Stock Unit Accounts.

 

Section 6.                                            Payment of Deferred
Amounts.

 

(a)                                  Payment of the aggregate value of 100% of
the Stock Units in the Director’s Deferred Stock Unit Account shall be made in a
lump sum at the time specified by the Director in his or her deferral election
(the “Payment Date”).  Notwithstanding the foregoing, in all events payment of a
Director’s entire Deferred Stock Unit Account shall be made in a lump sum as
soon as administratively feasible following the occurrence of the earliest of
the following events:

 

(i)                                     the retirement of the Director from the
Board in compliance with the Board’s retirement policy as then in effect;

 

(ii)                                  the termination of the Director’s service
on the Board as a result of the Director’s not being nominated for reelection by
the Board, but not as a result of the Director’s declining to serve again;

 

(iii)                               the termination of the Director’s service on
the Board because the Director, although nominated for reelection by the Board,
is not reelected by the Stockholders;

 

(iv)                              the termination of the Director’s service on
the Board because of (A) the Director’s resignation at the request of the
Nominating Committee of the Board, (B) the Director’s removal by action of the
Stockholders, or (C) the sale, merger or consolidation of, or a similar
extraordinary transaction involving, the Corporation; or

 

(v)                                 the termination of the  Director’s service
on the Board because of disability or death.

 

The date of retirement or termination of service of a Director pursuant to any
of the events described in subsections (i) through (v) above shall constitute
the Payment Date for purposes of this Appendix A.

 

(b)                                 Payment of the aggregate value of the Stock
Units in a Director’s Deferred Stock Unit Account shall be made solely in the
form of shares of Stock.  On the Payment Date the Corporation shall pay to the
Director a number of shares of Stock equal to the number of Stock Units in the
Director’s Deferred Stock Unit Account on such Payment Date.

 

(c)                                  A Director shall submit to the Corporation
a written designation of the beneficiary or beneficiaries to whom payment of the
aggregate value of the Director’s Deferred Stock Unit Account shall be made in
the event of the Director’s death.  Beneficiary designations shall become
effective only when received by the Corporation.  If a Director has not
designated a beneficiary, or if no beneficiary is living on the Payment Date,
the Director’s vested account shall be distributed to the representative of the
Director’s estate.  Payment to the Director’s

 

3

--------------------------------------------------------------------------------


 

designated beneficiary shall be made in the form of Stock in accordance with the
provisions of Sections 6(a) and 6(b) of this Appendix.

 

Section 7.                                            Forms and Procedure. 
Deferral elections and beneficiary designations made pursuant to this Appendix A
must be made in writing on forms substantially similar to the forms set forth in
Exhibit I to this Appendix A, and shall be subject to such other procedural
rules as the Committee may establish.

 

Section 8.                                            Effect on Restricted Stock
Awards.  Deferral elections made pursuant to this Appendix A shall constitute
amendments to the Restricted Stock awards to which the deferral elections apply,
but only to the extent such Restricted Stock awards are expressly modified by
this Appendix A.  Any shares of Stock paid to a Director pursuant to this
Appendix A with respect to a Director’s deferral election shall be issued under
the Plan with respect to the corresponding Restricted Stock award.

 

Section 9.                                            Unfunded and Unsecured
Plan.  The Director’s Deferred Stock Unit Account shall be hypothetical in
nature and shall be maintained for bookkeeping purposes only.  The Deferred
Stock Unit Account shall be unfunded for tax purposes and no provision shall be
made at any time with respect to segregating assets of the Corporation for
payment of amounts in the Deferred Stock Unit Account.  The obligation of the
Corporation to make payments pursuant to this Appendix A constitutes an
unsecured but legally enforceable promise of the Corporation to make such
payments.

 

Section 10.  Effective Date.  This Appendix A shall be effective as of the date
adopted by the Board of Directors of the Corporation and the deferral election
provided herein shall be available only with respect to awards of Restricted
Stock made pursuant to the Plan on or after the effective date hereof. This
Appendix A is amended and restated effective as of January 1, 2005 to comply
with section 409A of the Internal Revenue Code of 1986, as amended.

 

Section 11. Construction. Any deferral election that is inconsistent with Code
section 409A with respect to Restricted Stock for which the Vesting Date is
after December 31, 2004 shall not be effective.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT I TO APPENDIX A
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK
DEFERRAL ELECTION FORM
AND DESIGNATION OF BENEFICIARY FORM

 

ALLIANT TECHSYSTEMS INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK PLAN

Amended and Restated as of December 12, 2005

 

ELECTION TO DEFER

 

 

TO:

Alliant Techsystems Inc.

 

Attn: Assistant Secretary

 

 

Pursuant to the terms and conditions of the Alliant Techsystems Inc. Amended and
Restated Non-Employee Director Restricted Stock Plan, Amended and Restated as of
December 12, 2005 (the “Plan”), I hereby make the following election to defer
with respect to Restricted Stock to be awarded to me pursuant to the Plan.

 

All capitalized terms not expressly defined in this election to defer have the
meanings set forth in the Plan.

 

1.                      Deferral of Restricted Shares: I hereby irrevocably:


(A) ELECT TO DEFER 100% OF MY RESTRICTED STOCK AWARD DESCRIBED BELOW THAT, IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN, WILL BE AWARDED ON THE DATE SET
FORTH BELOW; AND

 


(B) AGREE THAT SUCH RESTRICTED STOCK AWARD SHALL BE WAIVED.

 

Please complete:

 

Number of Shares                                  

 

Award Date of Shares:  August

 

Vesting Date:  August

 

As set forth in Section 4(a) of Appendix A to the Plan,  “Vesting Date” means
the date on which the Restricted Period ends with respect to that Restricted
Stock pursuant to Section 2.4 of the Plan.

 

 

2.                       Time of
Payment:                                                     I hereby
irrevocably elect to have my Deferred Stock Unit Account paid out at the
following time:

 

--------------------------------------------------------------------------------


 


                                                       

 


 


AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER I CEASE TO BE A DIRECTOR OF THE
CORPORATION; OR


 


 


 


 


 


AT SUCH OTHER TIME AS HERE SPECIFIED


 


 

(not later than the Plan provides).

 

I understand that all payments of my Deferred Stock Unit Account will be made in
the form of Stock of the Corporation in accordance with the terms of the Plan.

 

This election to defer is made as of the date of my signature below.  I
understand and acknowledge that to be effective this election to defer form must
be fully and properly completed and received by the Corporation in accordance
with the terms of the Plan.

 

I understand that the foregoing elections are irrevocable and will apply to all
of the Restricted Stock described above.  This election to defer constitutes an
amendment to the Restricted Stock award to which this election applies, but only
to the extent that the award of Restricted Stock is expressly modified by the
election.

 

I certify that the foregoing elections are not being made in reliance upon any
financial or tax advice given by the Corporation.  I understand that I should
consult my own tax advisor as to the tax consequences of my elections.

 

Date:

 

 

 

 

 

(Signature of Non-Employee Director)

 

 

 

 

 

Name:

 

 

 

Received by the Corporation:

 

2

--------------------------------------------------------------------------------


 

Alliant Techsystems Inc.

 

Date:

 

 

 

Acknowledged:

 

 

Name and Title

 

Office of Corporate Secretary

 

3

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK PLAN

Amended and Restated as of December 12, 2005

 

DESIGNATION OF BENEFICIARY

(Please type or print)

 

Name of Director

 

Marital Status: Single 

 

Social Security No.

 

Married 

 

 

I hereby revoke any previous designation(s) of beneficiary made by me with
respect to amounts payable by Alliant Techsystems Inc. (the “Corporation”) under
the Corporation’s Non-Employee Director Restricted Stock Plan in the event of my
death; and I hereby designate the following person(s) or entity to receive, upon
my death, any such amounts:

 

 

Primary Beneficiary or Beneficiaries:

 

Name:

 

Share:

 

%

Relationship:

 

Birth Date:

 

Address:

 

 

 

 

 

SS #

 

Name:

 

Share:

 

%

Relationship:

 

Birth Date:

 

Address:

 

 

 

 

 

SS #

 

 

Contingent Beneficiary or Beneficiaries (if your Primary Beneficiary(ies) all
predecease you):

 

Name:

 

Share:

 

%

Relationship:

 

Birth Date:

 

Address:

 

 

 

 

 

SS #

 

Name:

 

Share:

 

%

Relationship:

 

Birth Date:

 

Address:

 

 

 

 

 

SS #

 

 

Date:

 

 

Director’s Signature:

 

 

--------------------------------------------------------------------------------